733 N.W.2d 50 (2007)
Scott CONN, Personal Representative of the Estate of Jennifer Conn, Deceased, and Gary L. Swinney, Plaintiffs-Appellees,
v.
ASPLUNDH TREE EXPERT COMPANY, Defendant-Appellant.
Docket No. 133483. COA No. 272563.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave, to appeal the February 8, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented *51 should be reviewed by this Court. The motion for miscellaneous relief is DENIED.